Citation Nr: 1606358	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-17 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1970 to September 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss, rated 0 percent, effective October 29, 2010 (date of claim).  The Veteran has disagreed with the initial rating assigned for his service-connected bilateral hearing loss, but not the effective date.

In December 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

With regard to the claim for TDIU listed on the cover page, the United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, during the course of his appeal for an increased initial rating for his bilateral hearing loss, the Veteran indicated that he retired in part due to his inability to hear.  See e.g., December 2014 videoconference hearing transcript.  This evidence reasonably raises the issue of TDIU.  Moreover, the Board notes that in January 2016, the Veteran expressly filed a claim for TDIU, indicating that he was unable to secure or follow any substantially gainful occupation as a result of all of his service-connected disabilities.  See January 2016 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Accordingly, the Board finds that the issue of entitlement to TDIU is properly before the Board by virtue of his increased initial rating claim for bilateral hearing loss pursuant to Rice.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A claimant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Reexaminations, including periods of hospital observation, will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327 (2015).

A review of the record shows that the Veteran was last provided a VA examination for his service-connected bilateral hearing loss in September 2012.  At the December 2015 videoconference hearing, the Veteran testified that his hearing loss has worsened since that examination.  Specifically, he described not being able to differentiate between multiple conversations when he is in a crowded room, needing to turn up the volume in order to watch television, being unable to hear conversations in the front seat of a vehicle if he is sitting in the back, and having to look directly at people in order to hear what they were saying.  Given the foregoing testimony, which suggests a material change in the Veteran's condition since his September 2012 VA examination, the Board finds that a new examination is warranted.

Further, the record shows that VA treatment records through January 2013 have been obtained and associated with the record.  However, as the claim is being remanded, any records of treatment that the Veteran has received during the appeal period (i.e., those records not already associated with the claims file) for his bilateral hearing loss should continue to be obtained and associated with the record.  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").

Finally, regarding the claim for TDIU, as was explained in the Introduction, this issue is in appellate status by virtue of the Veteran's increased initial rating claim for bilateral hearing loss.  In January 2016, the Veteran also filed a separate claim for TDIU at the RO.  Although the Veteran has been provided notice as to how to substantiate such a claim (see February 2016 notice letter), the claim itself has not yet been adjudicated by the RO.  In light of the foregoing, the Board finds that it would also be premature for the Board to adjudicate such claim.  The Board cannot render a determination regarding the issue without there being prior development and initial adjudication of the TDIU claim.  

Accordingly, the case is REMANDED for the following actions:

1. 	 Contact the Veteran and request that he identify the provider(s) of all treatment or evaluation he has received for his service-connected bilateral hearing loss, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.

Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran. 

2. 	Secure for the claims file all relevant VA treatment records from the Veteran's local VA Medical Center (dated from January 2013 to present).  

3. 	After the aforementioned development has been completed, the Veteran should be afforded a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  The examiner should elicit from the Veteran information as to how his hearing loss affects his daily living, and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with his level of hearing loss).

The examiner must explain the rationale for all opinions given.  If he or she is unable to provide any opinion sought, it must be so noted for the record, and the reason therefore explained.

4. 	After all the development requested above has been completed, review the file and ensure that the development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim, with consideration also given as to whether the Veteran warrants a TDIU rating.  If any benefit sought remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

